[Cite as Mahoning Cty. Bar Assn. v. DiMartino, 129 Ohio St.3d 1201, 2011-Ohio-3603.]




             MAHONING COUNTY BAR ASSOCIATION v. DIMARTINO.
                  [Cite as Mahoning Cty. Bar Assn. v. DiMartino,
                        129 Ohio St.3d 1201, 2011-Ohio-3603.]
      (No. 2007-0319 — Submitted June 28, 2011 — Decided July 5, 2011.)
                        ON APPLICATION FOR REINSTATEMENT.
                                 __________________
        {¶ 1} This cause came on for further consideration upon the filing of an
application for reinstatement by respondent, Dennis DiMartino, Attorney
Registration No. 0039270, last known business address in Youngstown, Ohio.
        {¶ 2} The court coming now to consider its order of February 3, 2010,
wherein the court, pursuant to Gov.Bar R. V(6)(B)(3), suspended respondent for a
period of one year, finds that respondent has substantially complied with that
order and with the provisions of Gov.Bar R. V(10)(A).
        {¶ 3} Therefore, it is ordered by this court that respondent is reinstated to
the practice of law in the state of Ohio.
        {¶ 4} It is further ordered that the Clerk of this court issue certified
copies of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be
made as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the
costs of publication.
        {¶ 5} For earlier case, see Mahoning Cty. Bar Assn. v. DiMartino, 114
Ohio St.3d 174, 2007-Ohio-3605, 870 N.E.2d 1166.
        O’CONNOR, C.J., and PFEIFER, LUNDBERG STRATTON, O’DONNELL,
LANZINGER, CUPP, and MCGEE BROWN, JJ., concur.
                              ______________________